In an action to recover damages for personal injuries, etc., the *545defendant First Union Bank appeals from an order of the Supreme Court, Kings County (Jacobson, J.), entered July 30, 2003, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
On November 1, 2001, the infant plaintiff was struck by an automobile driven by the defendant Franklyn Radix and leased from Premier Ford, Inc. The lease was subsequently assigned to the defendant First Union Bank (hereinafter the bank). The plaintiffs alleged, inter alia, that the bank was vicariously liable for the infant plaintiffs injuries under Vehicle and Traffic Law § 388. The bank moved for summary judgment dismissing the complaint insofar as asserted against it, contending that it merely held a security interest in the vehicle and could not be deemed its owner.
The Supreme Court correctly determined that the bank is an owner of the vehicle under Vehicle and Traffic Law § 388 (see Litvak v Fabi, 8 AD3d 631, 632 [2004]; Ryan v Sobolevsky, 4 AD3d 222 [2004]; Sullivan v Spandau, 186 AD2d 641, 642-643 [1992]; cf. Aronov v Bruins Transp., 294 AD2d 523, 524 [2002]). Accordingly, the bank’s motion for summary judgment was properly denied. Krausman, J.P., Crane, Fisher and Lifson, JJ., concur.